Case 1:16-cv-00295-RGA Document 151 Filed 11/13/18 Page 1 of 2 PageID #: 3162




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



  NETWORK MANAGING SOLUTIONS,
  LLC
                                                   C.A. No. 16-cv-295-RGA
          Plaintiff,

  V.
                                                   JURY TRIAL DEMANDED
  AT&T MOBILITY, LLC,

          Defendant.



       STIPULATION AND ( ~ ] ORDER OF DISMISSAL WITH PREJUDICE

        Pursuant to_ Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Network Managing

Solutions, LLC and Defendant AT&T Mobility, LLC, hereby stipulate and agree that all claims

asserted in this case shall be dismissed with prejudice. Each paiiy is to bear its own costs and

attorney fees.


Dated: November 12, 2018                          Respectfully submitted,

FARNANLLP                                         SHAW KELLER LLP

Isl Brian E. Farnan                              Isl John W Shaw
Brian E. Farnan (Bar No. 4089)                   John W. Shaw (No. 3362)
Michael J. Farnan (Bar No. 5165)                 Jeffrey T. Castellano (No. 4837)
919 North Market Street, 12 th Floor             Andrew E. Russell (No. 5382)
Wilmington, DE 19801                             I.M. Pei Building
302-777-0300 Telephone                            1105 N. Market Street, 12th Floor
302-777-0301 Facsimile                           Wilmington, DE 19801
bfaman@famanlaw.com                              (302) 298-0700
mfarnan@farnanlaw.com                            j shaw@shawkeller.com
                                                 jcastellano@shawkeller.com
Edward R. Nelson III (admitted pro hac vice)     arussell@shawkeller.com
Brent N. Bumgardner (admitted pro hac vice)
Barry J. Bumgardner (admitted pro hac vice)      L. Norwood Jameson
,"'·-'.; ,. .....   Case 1:16-cv-00295-RGA Document 151 Filed 11/13/18 Page 2 of 2 PageID #: 3163



                    Eric M. Albritton (admitted pro hac vice)       Matthew S. Yungwirth
                    John P. Murphy (admitted pro hac vice)          S. Neil Anderson
                    NELSON BUMGARDNER ALBRITTON P.C.                DUANE MORRIS LLP
                    3131 West 7th Street, Suite 300                 1075 Peachtree St. NE
                    Fort Worth, Texas 76107                         Suite 2000
                    Phone: (817) 3 77-9111                          Atlanta, GA 30309
                    Fax: (817) 377-3485                             (404) 253-6900
                    ed@nbafinn.com                                  wjameson@duanemorris.com
                    brent@nbafirm.com                               msyungwirth@duanemorris.com
                    barry@nbafirm.com                               snanderson@duanemorris.com
                    ema@nbafirm.com
                    murphy@nbafirm.com                              Joseph A. Powers
                                                                    DUANE MORRIS LLP
                    ATTORNEYS FOR PLAINTIFF                         30 South 17th Street
                    NETWORK MANAGING SOLUTIONS,                     Philadelphia, PA 19103
                    LLC                                             (215) 979-1842
                                                                    j apowers@duanemorris.com

                                                                    Christopher J. Tyson
                                                                    Justus L. Getty
                                                                    DUANE MORRIS LLP
                                                                    505 9th Street NW
                                                                    Suite 1000
                                                                    Washington, DC 20004
                                                                    (202) 776-7804
                                                                    cjtyson@duanemorris.com
                                                                    j lgetty@duanemorris.com

                                                                    ATTORNEYS FOR DEFENDANT
                                                                    AT&T MOBILITY, LLC




                                                                2
